Citation Nr: 1703794	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, including as secondary to a left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent prior to May 10, 2012, in excess of 20 percent thereafter for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

During the pendency of this appeal, a March 2015 RO decision increased the initial rating for the Veteran's left shoulder disability from 0 percent to 10 percent prior to May 10, 2012 and a rating of 20 percent thereafter.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing before the undersigned in May 2012.  A transcript of that hearing is of record.

This matter was remanded by the Board in April 2014 for additional development.


REMAND

With regard to the Veteran's claim for entitlement for service connection for a right shoulder disability to include as secondary to a service connected left shoulder disability, the Board notes that the Veteran was provided a VA examination in July 2014.  In a March 2015 supplemental statement of the case, the RO referred to a September 2014 VA examination addendum opinion.  However, after a review of the claims file the Board notes that the September 2014 VA examination addendum report is missing from the Veteran's claims file.  Therefore, on remand, the Board finds that this missing September 2014 VA examination addendum report must be associated with the claims file.  Additionally, in the RO's reasoning for denying the Veteran's claim for entitlement to service connection for a right shoulder disability to include as secondary to a left shoulder disability, the RO reported that from the addendum opinion, the examiner determined that the Veteran's right shoulder disability was not incurred in service.  There was no reference to whether the examiner provided an opinion as to the secondary service connection theory of entitlement to service connection.  Therefore, the Board finds that the Veteran must be provided an additionally examination and an opinion to all theories of entitlement must be included in the examination report.

Additionally, the Board notes that a remand is required regarding the issue of entitlement to an increased rating for a left shoulder disability.  Although a VA examination was conducted in 2014, recent case law renders that examination inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the previous examination appears insufficient to assess the Veteran's left shoulder range of motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic examination of his shoulders.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted. 

With respect to the Veteran's claimed right shoulder disability, the examiner is asked to address the following:

A) Diagnose and describe all right shoulder disabilities found to be present.

B) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the accident where the Veteran was thrown from a jeep. 

C) Additionally, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is proximately due to or the result of (caused by) his service-connected left shoulder disability.

D) Also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is chronically aggravated (permanently made worse) by the service-connected left shoulder disability. 

2.  With respect to the Veteran's service-connected left shoulder disability, the examiner is asked to address the following: 

A) Identify any and all orthopedic manifestations associated with the Veteran's service-connected left shoulder disability and fully describe the extent and severity of those manifestations. 

B) Report the Veteran's range of left shoulder motion in degrees.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C) Determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

D) Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the left shoulder.

E) Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After undertaking any other development deemed appropriate, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


